COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR EN BANC RECONSIDERATION OF ORDER

Appellate case name:        In re Brandy Charles and Prophet Ronald Dwayne Whitfield,
                            Relators

Appellate case numbers:     01-17-00369-CV

Trial court case numbers: 2017-02559J

Trial courts:               314th District Court of Harris County

        The en banc court has voted to deny relators’ “Emergency Motion[] for
Reconsideration En Banc and for En Banc Court to Reconsider on its Own Motion” and
“Emergency Motion[] for Immediate Resolution in the Mandamus Case and for Recall of
Void Mandate and for Order of Dismissal of the Appeal,” construed together as a motion
for en banc reconsideration of the order and notice of intent to dismiss for want of
jurisdiction, issued by Justice Higley on May 25, 2017, denying relators’ emergency
motions to stay pending disposition of their petition for writ of mandamus.

       It is ordered that the motion for en banc reconsideration is denied.

Justice’s signature: /s/ Laura C. Higley
                      Acting for the En Banc Court*

Date: August 1, 2017

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, and Lloyd.